Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D dated August 16, 2012 (including amendments thereto) with respect to the shares of common stock, par value $0.001 per share, and the preferred stock, par value$0.001 per share, of Magnegas Corporation, a Delaware Corporation . This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: August 16, 2012 HYFUELS, INC. GLOBAL ALPHA, LLC By: /s/ Dr. Ruggero Maria Santilli By: /s/ Dr. Ruggero Maria Santilli Dr. Ruggero Maria Santilli Dr. Ruggero Maria Santilli President Managing Member GLOBAL BETA, LLC CLEAN ENERGIES TECH CORP. By: /s/ Dr. Ruggero Maria Santilli By: /s/ Dr. Ruggero Maria Santilli Dr. Ruggero Maria Santilli Dr. Ruggero Maria Santilli Managing Member President RM SANTILLI FOUNDATION By: /s/ Ermanno Santilli Ermanno Santilli President /s/ Dr. Ruggero Maria Santilli /s/ Carla Santilli DR. RUGGERO MARIA SANTILLI CARLA SANTILLI /s/ Luisa Ingargiola /s/ Ermanno Santilli LUISA INGARGIOLA ERMANNO SANTILLI
